Citation Nr: 9903354	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  96-13 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Miami, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical expenses incurred at Indian River 
Memorial Hospital from January 8, 1995 to January 22, 1995.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse adjudicative action by the 
Department of Veterans Affairs (VA) Medical Center in Miami, 
Florida, dated in August 1995.  The veteran filed a timely 
notice of disagreement and perfected a substantive appeal. 

FINDINGS OF FACT

1.  Service connection is in effect for varicose veins 
involving the legs, evaluated as 10 percent disabling.  

2.  The veteran was hospitalized at Indian River Memorial 
Hospital from January 8 to January 22, 1995 with discharge 
diagnoses of cholecystitis, bilateral lower lobe pneumonia, 
and hypertension

3.  The evidence does not show that the treatment rendered 
from January 8 to January 22, 1995 at the Indian River 
Memorial Hospital 1995 was for an adjudicated service 
connected disability, or for any nonservice-connected 
disabilities associated with or held to be aggravating a 
service connected disability.


CONCLUSION OF LAW

The legal criteria for entitlement to payment or 
reimbursement of unauthorized medical expenses have not been 
met.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that a determination as to whether 
the veteran has submitted a well-grounded claim need not be 
addressed.  The concept of well grounded applies to the 
character of the evidence presented by a claimant.  For 
purposes of this decision, as there is no dispute as to the 
evidence, but only to the law and its meaning, the concept of 
well grounded is not found to be applicable. Sabonis v. 
Brown, 6 Vet.App. 426 (1994).

In order to be entitled to payment or reimbursement for 
medical (or dental) expenses incurred without prior 
authorization from the VA, all of the following must be 
shown:

(a) That the treatment was either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability; or

(4) for any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is medically determined to 
be in need of hospital care or medical services for any of 
the reasons enumerated in § 17.48(j); and 

(b) That a medical emergency existed of such nature that 
delay would have been hazardous to life or health; and 

(c) That no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused. 38 U.S.C.A. § 
1728 (West 1991); 38 C.F.R. § 17.120 (1998)

Failure to meet any one of the criteria listed above 
precludes payment by VA of the cost of unauthorized medical 
expenses.

Service connection is in effect for varicose veins, evaluated 
as 10 percent disabling. 

The veteran was hospitalized at the Indian River Memorial 
Hospital, Vero Beach, Florida on January 8, 1995.  At that 
time he had a three day history epigastric pain radiating to 
the back which gradually increased in severity.  He reported 
having slight nausea and dry heaves which eventually 
subsided.  He was seen at the emergency room on January 7, 
1995.  He was discharged from the emergency room with a 
tentative diagnosis of peptic ulcer disease vs. reflux 
esophagitis.  His symptoms gradually increased in severity 
and he was admitted to the hospital on January 8, 1995.  
After undergoing a work-up, he was discharged on January 22, 
1995 with final diagnoses of cholecystitis, bilateral lower 
lobe pneumonia, and hypertension.

In August 1995, the VAMC notified the veteran that his claim 
was denied because the treatment was primarily for nonservice 
connected disabilities

The veteran contends that he is entitled to reimbursement of 
the unauthorized medical expenses as he believed he was 
having a heart attack at the time of admission, and he was 
vacationing in Florida at the time and went to the only 
available hospital.  He indicates that he is service 
connected for varicose veins, and had been operated on twice 
for this condition. He had been placed on a cardiac program.

To summarize, all three of the criteria set forth in 38 
C.F.R. § 17.120 must be satisfied in order for the appellant 
to prevail.  The veteran was hospitalized from January 8 to 
January 22, 1995 for cholecystitis, bilateral lower lobe 
pneumonia, and hypertension.  These are non-service connected 
disabilities.  Additionally, the evidence does not reflect 
that the cholecystitis, bilateral lower lobe pneumonia, and 
hypertension are associated with or aggravating the veteran's 
service-connected disability, that the veteran has a total 
disability permanent in nature resulting from a service-
connected disability, or was involved in a Vocational 
Rehabilitation program.  The Board would like to comment that 
even if the treatment involved a heart problem, service 
connection is not in effect for heart disease.

Since the record clearly demonstrates that the veteran was 
not treated for a service-connected condition, the threshold 
legal criterion is not met for entitlement to reimbursement 
or payment for unauthorized hospital care. 


ORDER

The veteran's claim of entitlement to payment or 
reimbursement of unauthorized medical expenses associated 
with treatment rendered at Indian River Memorial Hospital in 
Vero Beach, Florida from January 8, 1995 to January 22, 1995, 
is denied.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

